DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2021 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because:
The abstract uses legal phraseology, such as “…a means for…”
The abstract uses phrases which can be implied, such as “…a refrigeration cycle is described wherein…”
Correction is required.  See MPEP § 608.01(b).






Claim Objections
Claim 14 objected to because of the following informalities:
Apparent typo on line 3 of claim 14: “…controlling the expansion device based on the pressure if the refrigerant in the flash tank.”
“If” should likely be “of”
For the purposes of examination, the claim is interpreted as “…controlling the expansion device based on the pressure of the refrigerant in the flash tank.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding Claim 1, it is unclear as to what structure allows for the system to determine a pressure in the flash tank and control the injection valve. The claim, and all claims depending therefrom, are therefore indeterminate.

	Regarding Claims 1-15, it is unclear as to what structure allows for the system to determine if the pressure in the flash tank is lower, equal to or greater than a threshold. The claim, and all claims depending therefrom, are therefore indeterminate.
	
Regarding Claim 5, it is unclear as to what structure allows for the system to determine whether the compressor is operating. The claim, and all claims depending therefrom, are therefore indeterminate.

	Regarding Claim 7, it is unclear as to what is meant by a third threshold, as a first and second threshold has not been claimed in claim 7 or the preceding claim from which it depends. The claim, and all claims depending therefrom, are therefore indeterminate. For the purposes of examination, a third threshold is interpreted as a first threshold.

	Regarding Claim 7, it is unclear as to what structure allows for the system to determine a pressure at the suction port of the compressor, determine whether the pressure at the suction port is lower than or equal to a threshold, close the injection valve and turn off the compressor. The claim, and all claims depending therefrom, are therefore indeterminate.
Regarding Claim 7, the scope of the claim does not align with the invention as it is presented in the specification. For example, the claim recites, “determining whether the pressure at the suction port is lower than a third threshold; and if it is determined that the pressure at the suction port is lower than the third threshold: closing the injection valve; and turning off the compressor,” whereas paragraph 0026 of the specification recites, “If it is determined that the pressure at the injection port is greater than the third threshold, the method may comprise closing the injection valve and stopping the operation of the compressor”. The claim and specification recite opposite functions for a third threshold regarding either a suction port or an injection port and no disclosed relationship between the suction and injection port regarding a third threshold could be found in the specification. For the purposes of examination, the claim is considered a typo and will be interpreted as the invention is presented in the specification. Specifically, the claim is interpreted with the limitation: “determining whether the pressure at the injection port is higher than a third threshold; and if it is determined that the pressure at the injection port is higher than the third threshold: closing the injection valve; and turning off the compressor”.

	Regarding Claim 8-10, it is unclear as to what structure allows for the system to control the compressor. The claim, and all claims depending therefrom, are therefore indeterminate.

                                                                                                                                                                                                        	Regarding Claim 10, it is unclear as to what is meant by a fourth threshold and a fifth threshold, as no preceding thresholds have been claimed in claim 10 or the preceding claim from which it depends. The claim, and all claims depending therefrom, are therefore indeterminate. For the purposes of examination, a fourth and fifth threshold is interpreted as a first and second threshold respectively.

	Regarding Claim 11, it is unclear as to what is meant by sixth threshold, seventh threshold, eighth threshold, ninth threshold and tenth threshold, as no preceding thresholds have been claimed in claim 11 or the preceding claim from which it depends. The claim, and all claims depending therefrom, are therefore indeterminate. For the purposes of examination, a sixth, seventh, eighth, ninth and tenth threshold is interpreted as a first, second, third, fourth and fifth threshold respectively.

	Regarding Claim 15, it is unclear as to what is meant by an eleventh threshold, twelfth threshold, and thirteenth threshold, as no preceding thresholds have been claimed in claim 15 or the preceding claim from which it depends. The claim, and all claims depending therefrom, are therefore indeterminate. For the purposes of examination, an eleventh, twelfth and thirteenth threshold is interpreted as a first, second and third threshold respectively.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-2, 8, 11-12 & 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (WO 2011112495 A2).











    PNG
    media_image1.png
    988
    1160
    media_image1.png
    Greyscale








Regarding Claim 1, Liu teaches a method of controlling injection into a compressor [212] in a refrigeration cycle [200; Fig. 2], wherein the method is performed in a refrigeration cycle, which comprises at least a flash tank [230] configured for receiving a refrigerant and separating liquid refrigerant and vapor refrigerant [¶ 0029], and a compressor configured for compressing the refrigerant [¶ 0025], wherein the compressor comprises a means for compressing [212a, 212b], a suction port [242] and an injection port [260], which is connected to the means for compressing for at least a time instance of the refrigeration cycle [Fig. 2; apparent from inspection], wherein the flash tank [230] is connected to the injection port of the compressor via an injection valve [264] [¶ 0034],
the method comprising:
determining a pressure in the flash tank [¶ 0045];
controlling the injection valve based on the determined pressure in the flash tank [¶ 0040].

Regarding Claim 2, Liu teaches the method according to claim 1 above and Liu teaches wherein controlling the injection valve [264] comprises:
if the determined pressure in the flash tank [230] is lower than a first threshold, closing the injection valve [¶ 0052-0053; Fig. 4; Liu teaches that in method step 440, the condition in the flash tank is compared to prescribed conditions and the ESV (injection valve 264) is pulsed open if the pressure in the tank is greater than the threshold. Conversely, the ESV remains closed if the conditions in the flash tank are less than the prescribed condition as indicated by the "YES" route].
Regarding Claim 8, Liu teaches the method according to claim 1 above and Liu  further teaches the method comprising:
controlling the compressor [212] based on the determined pressure in the flash tank [230] [at least Fig. 3; step 340 requires conditions in the flash tank to be less than a prescribed condition before the system may continue operation].

Regarding Claim 11, Liu teaches the method according to claim 1 above and Liu teaches wherein the compressor [212] comprises a discharge port [216] and wherein the refrigeration cycle [Fig. 2] further comprises a heat rejection heat exchanger [220], which is connected to the discharge port of the compressor [Fig. 2; apparent from inspection], and an expansion device [236] disposed between the heat rejection heat exchanger and the flash tank [230; Fig. 2; apparent from inspection], wherein the method further comprises:
if the determined flash tank pressure is lower than a sixth threshold, setting an opening degree of the expansion device [236] to a predetermined value [¶ 0011];
if the determined flash tank pressure is equal to or greater than the sixth threshold and lower than a seventh, setting the opening degree of the expansion device [236] to a value determined by a PID controller [266] based on a first heat rejection heat exchanger pressure mode [¶ 0040 discloses that the controller may control the positioning of the auxiliary expansion valve; ¶ 0045 discloses that a pressure transducer at the flash tank may be used to control operations of the unit; ¶ 0044 discloses the operations as operating with a "standard mode"];
determining that the pressure in the flash tank is equal to or greater than the seventh and lower than an eighth threshold and setting the opening degree of the expansion device to a value determined by the PID controller based on a second heat rejection heat exchanger pressure mode [¶ 0040 discloses that the controller may control the positioning of the auxiliary expansion valve; ¶ 0045 discloses that a pressure transducer at the flash tank may be used to control operations of the unit; ¶ 0052 discloses these steps as a transition to an "economized mode"] or
determining that the pressure in the flash tank is equal to or greater than the eighth threshold and lower than a ninth threshold and controlling the opening degree of the expansion device based on fuzzy regulation; or
determining that the pressure in the flash tank is equal to or greater than the ninth threshold and lower than a tenth threshold and controlling the opening degree of the expansion device based on a flash tank pressure regulation mode; or
determining whether the pressure in the flash tank is equal to or greater than the tenth threshold and closing the expansion device.

Regarding Claim 12, Liu, teaches the method according to claim 11 above and Liu teaches wherein the first heat rejection heat exchanger pressure mode comprises controlling the expansion device [236] based on the temperature of the refrigerant in the heat rejection heat exchanger [220] [¶ 0040 discloses that the expansion valve operates responsive to temperature and pressure measurements at the exit of the refrigerant heat rejection heat exchanger].

Regarding Claim 14, Liu teaches the method according to claim 11 above and Liu teaches wherein the flash tank pressure regulation mode comprises controlling the expansion device [236] based on the pressure if the refrigerant in the flash tank [230] [¶ 0040 discloses that the controller may control the positioning of the auxiliary expansion valve; ¶ 0045 discloses that a pressure transducer at the flash tank may be used to control operations of the unit].
















Regarding Claim 15, Liu teaches the method according to claim 1 above and Liu teaches wherein the refrigerant cycle [Fig. 2] comprises a by-pass line [258] connected between the flash tank [230] and the suction port [260] of the compressor [212], wherein the by-pass line comprises a by-pass valve [264], and wherein the method further comprises:
determining that the pressure of the flash tank is lower than a eleventh threshold and closing the by-pass valve [¶ 0052-0053; Fig. 4; Liu teaches that in method step 440, the condition in the flash tank is compared to prescribed conditions and the ESV (injection valve 264) is pulsed open if the pressure in the tank is greater than the threshold. Conversely, the ESV remains closed if the conditions in the flash tank are less than the prescribed condition as indicated by the "YES" route]; or
determining that the pressure of the flash tank is equal to or greater than the eleventh threshold and lower than a twelfth threshold, and determining, by a PID controller, a value for an opening degree of the by-pass valve based on the determined flash tank pressure; or
determining that the pressure of the flash tank is equal to or greater than the twelfth threshold and lower than a thirteenth threshold, and opening the by-pass valve completely; or
determining that the pressure of the flash tank is equal to or greater than the thirteenth threshold and setting an opening degree of the by-pass valve to a predetermined value.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 2 above, and further in view of Kato (US 20170167762 A1).








Regarding Claim 3, Liu teaches the method according to claim 2 above however Liu does not teach wherein controlling the injection valve comprises: if the determined pressure in the flash tank is equal to or greater than the first threshold and lower than a second threshold, at least partially opening the injection valve.
However, Kato teaches a system [100; Fig. 3] comprising a compressor [1], a refrigerant container [5] and an expansion valve [3c] connecting the refrigerant container to the compressor wherein a controller [50] determines an opening degree of the expansion valve depending on a pressure difference upstream and downstream of the expansion valve (i.e., upper threshold and lower threshold) [¶ 0088; see Fig. 8].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Mitra to have wherein controlling the injection valve comprises: if the determined pressure in the flash tank is equal to or greater than the first threshold and lower than a second threshold, at least partially opening the injection valve, in view of the teachings of Kato, in order to adjust the amount of heat exchange in the refrigerant container [¶ 0091].






Regarding Claim 4, Liu, as modified, teaches the method according to claim 3 above and Kato teaches wherein opening the injection valve [3c] comprises: 
determining, by a proportional integral derivative, PID, controller [50], a value for an opening degree of the injection valve based on the determined flash tank pressure [¶ 0075-0076; Fig. 5]; and
setting the opening degree of the injection valve to the determined value [¶ 0075-0076; Fig. 5].

Regarding Claim 5, Liu, as modified, teaches the method according to claim 3 above and Liu further teaches comprising:
determining whether the compressor is operating; and
wherein opening the injection valve is only carried out, if it is determined that the compressor is operating [Fig. 4; Liu teaches the method wherein the compressor is re-started at step 420 while the injection valve may only be opened at step 445. Therefore, the injection valve may not be opened if the compressor is not running, as the re-start of the compressor is a required step in the method].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liu and Kato as applied to claim 3 above, and further in view of Mitra (WO 2008130357 A1).


	Regarding Claim 6, Liu, as modified, teaches the method according to claim 3 above but Liu does not teach wherein controlling the injection valve comprises: if the determined pressure in the flash tank is greater than the second threshold, closing the injection valve. [While Kato does not explicitly state that the injection valve 3c fully closes, reducing the opening of the expansion valve 3c is a step [S105; Fig. 8] in the method of determining the opening degree of the expansion valve, wherein the opening degree of valve 3a is larger than the upper threshold and the opening of valve 3b is lower than the lower threshold, thus equating to a high pressure within the receiver 5 [¶ 0088-0095]].
However, Mitra teaches a system [Fig. 1] comprising a compressor [20], a flash tank [70] with a pressure sensor [102], an injection valve [93] and a controller [100] wherein the controller controls the pressure in the flash tank by closing the valve [¶ 0032-0033]. This helps to desuperheat refrigerant suction flow [¶ 0033].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Liu to have wherein controlling the injection valve comprises: if the determined pressure in the flash tank is greater than the second threshold, closing the injection valve, in view of the teachings of Mitra, in order to desuperheat refrigerant suction flow, therefore increasing the efficiency of the system [¶ 0033].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 1 above, and further in view of Zhao (US 20180363954 A1).

Regarding Claim 7, Liu teaches the method according to claim 1 above but Liu does not teach the method further comprising: determining a pressure at the injection port of the compressor; determining whether the pressure at the injection port is higher than a third threshold; and if it is determined that the pressure at the injection port is higher than the third threshold: closing the injection valve; and turning off the compressor.
However, Zhou teaches a system [Fig. 1] comprising a compressor [1], a flash tank [9], a pressure detecting device [4] and a gas secondary injection valve [3] [¶ 0037] wherein the system uses a control method as outlined in Figure 2. Referring to Figure 2, the secondary gas injection valve [3] closes when SH2 < a, SH1 ≤ b, and TH ≥ c wherein SH1 is the superheat degree of the injected gas, SH2 is the superheat degree of the discharged air and TH is the temperature difference of the injected gas before and after the injection valve. Variables a, b and c are all predetermined constants. SH1 and SH2 are dependent on Tmc and Tdc which are saturated steam temperatures corresponding to pressure values (Pm and Pd respectively) detected by the first and second pressure detecting devices [¶ 0051, 0055-0056]. Zhou teaches that it is necessary to close the injection valve under such conditions in order to prevent liquid from entering the compressor which may damage the compressor [¶ 0066]. Additionally, Liu teaches that the compressor cycles off either because of reaching set point, power loss, or abnormal operating conditions [¶ 0042]. When in combination with Zhou, it is considered inherent that large amounts of liquid entering the injection line is an abnormal operating condition and is undesirable, as liquid entering the compressor may result in internal part damage [¶ 0042].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Liu to have wherein the method further comprising: determining a pressure at the injection port of the compressor; determining whether the pressure at the injection port is higher than a third threshold; and if it is determined that the pressure at the injection port is higher than the third threshold: closing the injection valve; and turning off the compressor, in view of the teachings of Zhao, in order to prevent liquid from entering the compressor thereby ensuring reliable operation [Zhao, ¶ 0065; Liu, ¶ 0042].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 8 above, and further in view of Sun (WO 2013016403 A1) and Hurtado (US 10371127 B1).









Regarding Claim 9, Liu teaches the method according to claim 8 above and but Liu does not teach wherein controlling the compressor comprises:
if the determined flash tank pressure is lower than a fourth threshold, determining, by a PID controller, an operating speed for the compressor and setting the operating speed to the determined operating speed.
However, Sun teaches a system comprising and controller [100] wherein a compressor [20] is speed adjusted in order to maintain the control temperature of the setpoint [¶ 0026]. Additionally, Hurtado teaches that vapor pressure of refrigerants is proportional to their temperature [Col. 10, lines 59-64]. Therefore, determinations in the prior art made by temperature may be considered equivalent to determinations made by pressure.
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Liu to have wherein controlling the compressor comprises: if the determined flash tank pressure is lower than a fourth threshold, determining, by a PID controller, an operating speed for the compressor and setting the operating speed to the determined operating speed, in view of the teachings of Sun, in order to maintain control temperature at the setpoint, thereby increasing the efficiency of the system [¶ 0026].




Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claim 11 above, and further in view of He (US 20170174049 A1).

Regarding Claim 13, Liu teaches the method according to claim 11 above but Liu does not teach wherein the second heat rejection heat exchanger pressure mode (HRHE_mode2) comprises controlling the expansion device based on the temperature of the refrigerant in the heat rejection heat exchanger and the pressure of the refrigerant in the flash tank.
However, He teaches a system wherein a control module [16] controls an expansion device [44] dependent upon a temperature of the fluid between the first heat exchanger [34] and the first expansion device, and a pressure of the fluid between the accumulator [68] and the compressor [12] [¶ 0014]. These parameters help determine the desired power and the compressor may be adjusted to ensure more optimal performance [¶ 0032].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Liu to have wherein the second heat rejection heat exchanger pressure mode (HRHE_mode2) comprises controlling the expansion device based on the temperature of the refrigerant in the heat rejection heat exchanger and the pressure of the refrigerant in the flash tank, in view of the teachings of He, in order to adjust parameters of the compressor to ensure more optimal performance [¶ 0032].

Allowable Subject Matter
Claim 10 allowed.

Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The claim is drawn to controlling a compressor based on determined pressure in a flash tank according to various threshold. The closest prior art, Ren (US 20140219821 A1), discloses unloading a compressor when pressure in the gas receiver is above a threshold [¶ 0007]. Ren also discloses a pressure switch coupled to the receiver and motor where the motor is stopped if the pressure exceeds a pressure level [¶ 0009]. However, Ren does not disclose any relationship between the threshold and pressure level to conclude that the pressure to turn off the compressor is greater than the threshold to unload the motor.

Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH S MYERS whose telephone number is (571)272-5102. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


/KEITH STANLEY MYERS/           Examiner, Art Unit 3763